As filed with the Securities and Exchange Commission on June 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 615 E. Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:April 30, 2011 Item 1. Schedule of Investments. Akre Focus Fund SCHEDULE OF INVESTMENTS at April 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 75.8% Capital Markets: 4.2% LPL Investment Holdings, Inc. * $ optionsXpress Holdings, Inc. TD Ameritrade Holding Corp. Consumer Finance: 0.6% White River Capital, Inc. Health Care Equipment & Supplies: 1.4% Becton, Dickinson and Company Hotels, Restaurants & Leisure: 3.8% Penn National Gaming, Inc. * WMS Industries, Inc. * Insurance: 4.9% Markel Corp. * IT Services: 9.8% Computer Services, Inc. Mastercard, Inc. Life Sciences Tools & Services: 1.3% Techne Corp. Media: 9.4% Lamar Advertising Co. * Multiline Retail: 8.7% Dollar Tree, Inc. * Software: 4.7% FactSet Research Systems, Inc. Specialty Retail: 18.3% Aeropostale, Inc. * CarMax, Inc. * O'Reilly Automotive, Inc. * Ross Stores, Inc. The TJX Companies, Inc. Wireless Telecommunication Services: 8.7% American Tower Corp. * TOTAL COMMON STOCKS (Cost $177,884,193) CONVERTIBLE PREFERRED STOCK: 4.9% Insurance: 4.9% Hartford Financial Services Group, Inc. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $13,833,316) TRUST & PARTNERSHIP: 1.0% Real Estate Investment Trust: 1.0% Annaly Capital Management, Inc. TOTAL TRUST & PARTNERSHIP (Cost $2,921,800) Principal Value SHORT-TERM INVESTMENTS: 13.3% Commercial Paper: 10.0% $ Bank of Nova Scotia NY, 5/31/11, 0.110%^ U.S. Government Short-Term Security: 3.3% $ U.S. Treasury Bill, 5/26/11, 0.013%^ TOTAL SHORT-TERM INVESTMENTS (Cost $39,996,556) TOTAL INVESTMENTS IN SECURITIES: 95.0% (Cost $234,635,865) Other Assets in Excess of Liabilities: 5.0% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ^ 7-day yield as of April 30, 2011. The cost basis of investments for federal income tax purposes at April 30, 2011 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table includes the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual reports. Summary of Fair Value Exposure at April 30, 2011 (Unaudited) The Akre Focus Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical asset or liability that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instruments on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of April 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks # $ $
